Citation Nr: 1739602	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to December 1986 and from February 1991 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August and November 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in October 2016.  The Veteran submitted additional evidence and waived initial RO review.  See 38 C.F.R. § 20.1304(c).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The decision below addresses the issue of entitlement to a higher initial rating for tinnitus.  The remaining issues are addressed in the remand section following the decision.  

FINDING OF FACT

The Veteran is receiving the maximum schedular rating for tinnitus.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1114, 1155 (West 2014); 38 C.F.R. §§ 4.87, Diagnostic Code (DC) 6260 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 . When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Tinnitus is rated under DC 6260 which includes a 10 percent rating for recurrent tinnitus with no higher ratings available.  Notes for this DC state a separate evaluation may be assigned under DC 6100 (hearing loss), DC 6200 (chronic suppurative otitis media, mastoiditis, or cholsteatoma), and DC 6204 (peripheral vestibular disorders); assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head; and do not evaluate objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) under this DC, but evaluate it as part of any underlying condition causing it.
Analysis

The Veteran is seeking an initial rating in excess of 10 percent for his service-connected tinnitus.  In this regard, the Veteran stated the amount of compensation he is receiving for this disability is insufficient in a January 2013 notice of disagreement.  In addition, during his October 2016 Board hearing, the Veteran reported that his tinnitus has gotten worse to the point that he has trouble understanding people when they speak with him.  The Veteran was examined by VA in regard to this claim in October 2012.  The examiner found that the Veteran had tinnitus and bilateral hearing loss due to his military service.

The current 10 percent rating assigned for the Veteran's tinnitus is intended to compensate for all of these demonstrated symptoms associated with the condition and is the maximum schedular rating.  The degree of disability, that is, the degree to which tinnitus impairs the Veteran's earning capacity, is the same regardless of how the tinnitus is perceived.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25822-01 (May 14, 2003).  Thus, there are no symptoms not contemplated by this rating schedule.  Cf. 38 C.F.R. § 3.321; Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  Therefore, there is no basis in law for assigning a higher rating under DC 6260.  See Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  Moreover, unlike the hearing loss claim, remand for another VA examination is not warranted for the tinnitus claim because there is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159(d).  In addition, the Board notes that the amount of financial compensation provided to veterans for disability ratings is set by law.  See 38 U.S.C.A. § 1114.


ORDER

An initial disability rating in excess of 10 percent for tinnitus is denied.



REMAND

The Veteran is seeking an initial compensable rating for bilateral hearing loss.  In this regard, he was afforded VA examinations to assess the severity of this disability in October 2012 and March 2016.  However, the Veteran reported that his hearing has gotten worse since that examination.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, the Veteran is seeking service connection for migraine headaches.  The Veteran reported in his February 2012 claim form that he began experiencing migraine headaches in 1991 during service.  Thereafter, the Veteran reported during his October 2016 Board hearing that his migraine headaches began after a part from a piece of heavy equipment fell on his head while he was stationed in Kuwait in 1991.  In regard to this claim, VA examinations were conducted in October 2010 and March 2012 and the March 2012 VA examiner provided an addendum opinion in August 2012.  The VA examiners all reported that the Veteran's service treatment records show that his migraine headaches began in 1990 prior to his second period of active duty service.

In addition, the Veteran marked "yes" for frequent or severe headaches on his October 1990 entrance examination.  Significantly, although the corresponding examination was "normal," the physician wrote down "headaches- occurring more frequently during the last year."  In view of this entrance examination in its entirety, the Board considers the Veteran's headaches "noted" at the time of entrance to his second period of service.  Thus, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, this issue is one for service aggravation for the second period of service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Neither of the VA examiners offered an opinion as to whether the Veteran's migraine headaches were aggravated by his subsequent military service.  Thus, remand is necessary to obtain an opinion as to this question.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the severity of his service-connected bilateral hearing loss.  

2.  Forward the claims file to an appropriate VA examiner for the headaches claim.

Following a review of all of the evidence, and in consideration of accepted medical principles, the examiner should provide a medical opinion as to: (i) whether it is at least as likely as not that the Veteran's pre-existing headaches underwent an increase in severity during his second period of active service (February 1991 to July 1991).

If yes to (i), the examiner should provide and opinion as to (ii) whether it is medically undebatable that the increase was due to the natural progress of the disease.  

If no to (ii), the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current headaches are the same disease process or otherwise related to the headaches that increased in severity during service.

A rationale for all opinions expressed should be provided.

3.  Finally, readjudicate the claims remaining on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the claims should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


